Citation Nr: 1008026	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for dental disability (claimed 
as knocked-out teeth). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The RO in New York, New York has processed 
the case since that time.  The Veteran testified at a Board 
hearing held at the New York RO in December 2008.  The Board 
thereafter remanded the case in September 2009 for the 
issuance of a supplemental statement of the case.  That 
action was accomplished in December 2009, and the case has 
been returned to the Board.


FINDINGS OF FACT

1.   Service connection for dental disability was denied in 
an August 2005 rating decision; the Veteran perfected an 
appeal of the rating decision but withdrew his appeal in 
March 2007.

2.  The evidence received since the August 2005 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim for service connection for dental disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the Veteran with the 
contemplated notice in a May 2007 correspondence, including 
that notice required by Kent.  The Veteran therefore has 
received the notice to which he is entitled as to his claim.  
The Board notes that even if the May 2007 correspondence had 
not advised him of the basis for the prior final denial of 
his claim, the fact that he simultaneously withdrew his 
appeal from that prior rating decision and submitted a claim 
to reopen implies that he retained actual notice of the basis 
for the August 2005 denial.
 
Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
Veteran's mother (in a March 2006 statement) and Dr. Kane (in 
a December 2008 statement) indicated that the Veteran was in 
receipt of Supplemental Security Income (SSI) through the 
Social Security Administration (SSA).  Although the RO did 
not attempt to secure any records for the Veteran in the 
possession of the SSA, the Board points out that neither his 
mother nor Dr. Kane suggested that the SSI benefits were 
based on dental disability, or that the SSA otherwise had any 
records relevant to the dental disability claim.  Nor has the 
Veteran made any such suggestion, or requested that VA obtain 
any records from the SSA.  In the absence of any indication 
from the Veteran or from the record that any records for him 
in the possession of the SSA are relevant to the claim at 
issue, the Board finds that VA is not obligated to obtain 
those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. Jan. 4, 2010).

The Board points out that VA has no duty to schedule the 
Veteran for a VA examination or obtain a medical opinion 
unless and until evidence sufficient to reopen his claim has 
been presented.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).
 
Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

New and material evidence received prior to the appellate 
decision if a timely appeal has been filed will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

An August 2005 rating decision denied entitlement to service 
connection for dental disability (characterized as knocked 
out teeth).  The Veteran perfected his appeal of the August 
2005 decision, but in March 2007 withdrew his appeal with 
respect to the dental disability claim.  Consequently, the 
Board finds that the August 2005 rating decision is final, 
and that service connection for the dental disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the August 2005 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).

The August 2005 rating decision concluded that the available 
service treatment records did not corroborate the contention 
that the Veteran's teeth were lost due to trauma, or that he 
was otherwise assaulted in service.

The evidence considered in connection with the August 2005 
rating decision included service treatment records showing 
that at service entrance, the Veteran had all of his teeth.  
The records are silent for any mention of an assault, or of 
trauma to the teeth.  At service discharge, the Veteran was 
noted to be missing the following teeth (most of which had 
been replaced with dentures): 1, 3, 4, 5, 6, 9, 10, 11, 15, 
16, 17, 19, 20, 21, 29, 31, and 32.

The evidence previously considered in connection with the 
August 2005 decision included VA treatment records covering 
the period from April 2004 to July 2006, which were silent 
for any reference to dental problems or findings.  The 
treatment records did document his assertion of being mugged 
several times in service, although he did not identify any 
physical injuries resulting from the assaults.

The evidence previously considered also included several 
statements by the Veteran to the effect that he lost up to 6 
teeth in service when he was assaulted in Europe.  He 
contended that he sought treatment for dental problems since 
service.

Pertinent evidence received since the August 2005 rating 
decision includes VA treatment records covering the period 
from March 2006 to April 2007.  The evidence also includes 
March 2007 and December 2008 statements by J. Kane, M.D., and 
a December 2008 statement by S. Grossman, a social worker.  
The evidence also includes an August 2009 letter from Dr. R. 
Levine, a dentist.  The evidence lastly includes statements 
by the Veteran as well as the transcript of his December 2008 
testimony before the Board.

The VA treatment records are silent for any reference to 
dental problems.  They do again record his assertion that he 
was assaulted in service, without identifying any physical 
injuries resulting from the assault.  As the treatment 
records still do not document the current presence of dental 
problems or suggest that the service assault resulted in 
physical disability, they clearly do not raise a reasonable 
possibility of substantiating the claim.

In the March 2007 and December 2008 statements, Dr. Kane and 
Mr. Grossman record the Veteran's report of being assaulted 
in service.  Neither individual recorded any assertion of 
specific physical injuries resulting from the assault.  As 
with the treatment records, because the statements of Dr. 
Kane and Mr. Grossman do not document the current presence of 
dental problems or suggest that the service assault resulted 
in physical disability, they do not raise a reasonable 
possibility of substantiating the claim.

In the August 2009 statement, Dr. Levine (who according to 
the Veteran's representative has treated the Veteran for over 
20 years) states that while serving in the U.S. Army, the 
Veteran suffered injuries to his teeth and surrounding 
structures.  He indicated that while in the Army, minor 
treatment was performed, and after discharge the injuries 
became worse.  He explained that the Veteran had to have 
teeth removed and some dental work to replace the missing 
teeth.  Dr. Levine concluded that the dental condition and 
the work that had been done was a direct result of the 
Veteran's service injuries.  The Board points out, however, 
that Dr. Levine's statement is clearly based on a history 
provided by the Veteran himself.  The purported assault would 
have occurred over 40 years prior to Dr. Levine's statement, 
and although the representative's vague description of Dr. 
Levine's treatment of the Veteran as being for over 20 years 
conceivably could encompass this entire period, if it had, 
the Board would have expected the representative or the 
Veteran to have made this explicit.  Rather, the Board does 
not read the representative's statements as reasonably 
suggesting that Dr. Levine has treated the Veteran for even 
the past 30 years.

Dr. Levine's opinion is based on history supplied by the 
Veteran himself.  VA has previously rejected that account in 
a prior decision.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Given that his opinion is based solely on a 
previously rejected account of medical history, his statement 
does not raise a reasonable possibility of substantiating the 
claim. 

Several of the Veteran's statements are actually copies of 
statements he submitted previously, and are therefore not 
new.  Those statements which are not duplicates merely 
reiterate the prior statements concerning losing several 
teeth from being assaulted in service, and add that he 
visited a dentist the next day.  At his Board hearing, he 
testified that he was assaulted by several townsfolk in 
Europe, following which he visited a dentist who removed 
several damaged teeth.  To the extent the Veteran believes 
that his current dental problems are service-related, his 
opinions in this regard are duplicative of the opinions he 
offered in connection with the appeal of the August 2005 
rating decision.  Consequently, although recent caselaw has 
made clear that a layperson is competent in some instances to 
report an event such as having teeth knocked out or removed, 
or to report on continuing symptoms or to link a current 
dental disorder to service, in this particular case, the 
Veteran's statements and testimony are duplicative of his 
statements previously considered and rejected.  Arguably the 
only new evidence stemming from his current statements and 
testimony is his claim that he was treated by a dentist after 
the assault in service.  Even assuming the credibility of the 
statement, it alone or in combination with the other evidence 
on file does not establish a fact which raises a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the Veteran's claim of 
entitlement to service connection for dental disability, also 
claimed as knocked out teeth is not reopened.  The benefit 
sought on appeal is denied.  38 C.F.R. § 3.156(a). 






	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for dental 
disability, the benefit sought on appeal is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


